Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination finding him guilty of using drugs. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Shorter v Fischer, 63 AD3d 1333 [2009]; Matter of Hardy v Bezio, 60 AD3d 1229 [2009]).
Cardona, P.J., Spain, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.